EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

10. (Currently Amended)	The method of claim [[9]] 8, wherein said array of electrodes extends beyond said craniotomy boundary.


Note Regarding the Examiner’s Amendment
Initially, it is noted that the Examiner’s Amendment above changes the dependency of claim 10 due to the fact that claim 9 has been cancelled.  Previously, claim 9 depended from claim 8, so the above amendment to claim 10 continues the chain dependency as it was prior to the cancellation of claim 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, with respect to claim 18, generating a recording zone of a first implanted electrode [within a brain of a subject] by geodesic expansion along said cortical topological features in a 3D model, where the 3D model is generated using anatomical scans, and then visualizing recorded electrical activity by projecting onto the recording zone on said 3D model.  In other words, the prior art fails to teach the creation of a “recording zone” that relates to the region able to be recorded by the electrode, where this recording zone is based on the cortical topology.  As it is described in the specification (see paragraph 70 of PGPUB 2019/0175020):
… In general, the folded nature of the cortical surface may contribute to falsely contributing activity at an SDE to topologically distant regions, which may be distinct anatomical structures despite being situated close in Euclidian space, as illustrated with the region of interest 700 being expanded to area 702 in Euclidian space to form area 704 in FIGS. 7a and 7b, and as visualized with the flattened representation in FIG. 7c showing topologically distant regions 705 and 706 being attributed to activity at the electrode. To aid accounting for the underlying topology of the brain surrounding an SDE, the recording area around the electrode may be projected geodesically onto the surface 3D cortical model such that buried portions of the cortical surface are accounted for in attributing a region to activity at the SDE, as illustrated in FIGS. 8a, 8b and 8c…

LaViolette et al. (US Patent No. 8,666,478)
LaViolette et al. teaches a method for determining locations of implanted electrodes within medical images (see Title).  Figure 1 illustrates a flowchart of the exemplary methods of the patent.  Similar to the instant application, a medical imaging scan is performed first (see either step 100 or step 104) and from this imaging data a brain model is produced (see step 108).  This model is described as a 3D model (see column 6, lines 10-15).  LaViolette states that “using one of the aforementioned methods that work from the inside of the brain out, major sulcal and gyral patterns remain intact in a rendered model” (see column 6, lines 49-52).  However, LaViolette fails to teach any direct imaging of any portion of the brain, which is required by the instant application’s claim 1 (e.g., “performing a first direct imaging of at least a portion of a pial surface of said brain”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799